Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-13-00301-CR

                          EX PARTE CHRISTOPHER RUBEN ZAVALA

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CR-6759
                           The Honorable Sid L. Harle, Judge Presiding 1

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

        SIGNED December 11, 2013.


                                                        _____________________________
                                                        Rebeca C. Martinez, Justice




1
 The Honorable Sid L. Harle is the presiding judge of the 226th Judicial District Court, Bexar County, Texas. The
pretrial application for a writ of habeas corpus was referred to the Honorable Andrew W. Carruthers, criminal
magistrate judge, Bexar County, Texas, who signed the order denying habeas corpus relief.